In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Knipel, J.), dated December 7, 2004, which granted the motion of the defendant Troy N. Verwayne and the separate motion of the defendants Birenda Bhadur and Shivendra Bhadur for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The respondents established their entitlement to summary judgment dismissing the complaint insofar as asserted against them. In opposition, the plaintiffs failed to raise a triable issue of fact as to the comparative negligence of the respondents Troy N. Verwayne or Birenda Bhadur, the drivers of two of the *511vehicles involved in the accident, or as to the vicarious liability of the respondent Shivendra Bhadur, the owner of one of the vehicles. Accordingly, the respondents were entitled to summary judgment dismissing the complaint insofar as asserted against them (see Wallace v Kuhn, 23 AD3d 1042 [2005]; Barile v Carroll, 280 AD2d 988 [2001]; see also Persaud v Darbeau, 13 AD3d 347 [2004]; Ishak v Guzman, 12 AD3d 409 [2004]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; cf. Cox v Nunez, 23 AD3d 427 [2005]; Walker v Dartmouth Plan Leasing Corp., 180 AD2d 952 [1992]). Prudenti, P.J., Florio, Goldstein and Lunn, JJ., concur.